         Case 7:16-cv-05173-ECR Document 268 Filed 02/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

NUANCE COMMUNICATIONS, INC.,                   :
                                               :       CIVIL ACTION
                                Plaintiff,     :       No. 16-5173
                                               :
 v.                                            :
                                               :
INTERNATIONAL BUSINESS                         :
MACHINES CORPORATION                           :
                                               :
                                Defendant.     :


                                              ORDER

        IT IS HEREBY ORDERED that the parties shall attend a status conference on February

 17, 2021, at 2:00 p.m. to discuss an appropriate date for closing arguments. The parties shall call

 in as follows: 571-353-2300, Code: 728 193 472#.



DATE: __2/12/2021__________                                    __/s/ Eduardo C. Robreno______
                                                               EDUARDO C. ROBRENO
